996 F.2d 1224
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.GORDON BREAD COMPANY, Plaintiff-Appellee,v.ITT CONTINENTAL BAKING CO., Defendant-Appellant.PROSSER BAKING COMPANY, INC.;  Gordon Bread Company,Plaintiff-Appellants,v.ITT CONTINENTAL BAKING CO., INC., et al., Defendant-Appellee.
Nos. 91-15248, 91-15262.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted Dec. 17, 1992.Submission Withdrawn Jan. 21, 1993.Resubmitted Feb. 22, 1993.Decided june 24, 1993.

Before HUG, PREGERSON and WIGGINS, Circuit Judges.

ORDER

1
The judgment of the district court is AFFIRMED.


2
PREGERSON, Circuit Judge, dissenting.


3
I dissent from the majority as I believe we should reverse.